Order, Supreme Court, New York County (Alice Schlesinger, J.), entered September 4, 1992, which granted defendants’ motion to dismiss the complaint on the ground of res judicata, unanimously affirmed, without costs.
Res judicata bars plaintiff’s relitigation of the same facts which could have been presented in the prior CPLR article 78 proceeding (see, O'Brien v City of Syracuse, 54 NY2d 353, 357). Plaintiff’s contention that he did not receive effective assistance of counsel does not serve to vitiate the transactional analysis approach in determining when two claims are identical for purposes of applying the res judicata bar (see, Matter of Hodes v Axelrod, 70 NY2d 364, 372-373; compare, Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65, 72). Concur— Sullivan, J. P., Ellerin, Kupferman, Rubin and Tom, JJ.